           Case 2:07-cr-00387-DSC Document 460 Filed 09/29/20 Page 1 of 5


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                        )
                                                )       2:07cr387
                 v.                             )       2:17cv650
                                                )       Electronic Filing
ANTHONY T. FREDERICK                            )



                                     MEMORANDUM ORDER


          AND NOW, this 29th day of September, 2020, upon due consideration of defendant's

Motion to Correct Sentence under 28 U.S.C. § 2255 and the development of the record in

conjunction therewith, IT IS ORDERED that the [399] the motion be, and the same hereby is,

denied.

          The procedural history of this case as it relates to defendant's motion accurately is

recounted in the "background" section of the government's response to defendant's motion to

vacate (Doc. No. 415). Defendant was sentenced as a career offender under the United States

Sentencing Guidelines. His designation as a career offender assertedly was based in part on the

residual clause in U.S.S.G. § 4B1.2's definition of a "crime of violence." On August 6, 2009,

defendant was sentenced to 240 months at count one and 120 months a count five, to run

concurrently.1

          Defendant's § 2255 motion was filed on May 18, 2017. He seeks relief on the ground

that the residual clause of § 4B1.2 is unconstitutionally vague under Mathis v. United States, --

U.S. -- , 136 S. Ct. 2243 (2016). He essentially contends that under the framework reiterated in

Mathis, his prior conviction for violation of Pennsylvania's Controlled Drug and Cosmetic Act


1
  Defendant's sentence subsequent has be reduced pursuant to, among other things, the granting
of his motion pursuant to the Section 404 of the First Step Act.
         Case 2:07-cr-00387-DSC Document 460 Filed 09/29/20 Page 2 of 5


for possession with the intent to deliver crack cocaine in violation of 35 P.S. § 780-113(a)(30) is

not a controlled substance offense within the meaning of U.S.S.G. § 4B1.1. His offense for

resisting arrest in violation of 18 Pa. C. S. § 5104 purportedly suffers from a similar shortcoming

in that it no longer qualifies as a crime of violence under § 4B1.1's definition of a crime of

violence. As a result, defendant maintains that he is entitled to 1) have his sentence vacated and

2) be resentenced without the career offender enhancement.

       The government contends that defendant's motion falls short for four basic reasons. First,

defendant's motion is time-barred. Second, it is a second or successive motion for which leave to

file has not been obtained from the United States Court of Appeals for the Third Circuit. Third,

defendant has procedurally defaulted his claims. Finally, the government maintains that

defendant's sentence was controlled by the applicable statutorily mandated minimum sentence of

240 months and therefore could not have been further lowered when first imposed.

       Even assuming that one or both of defendant's prior predicate offenses for career offender

designation under § 4B1.1 would no longer qualify under the analysis that would be employed

by the court today, defendant's motion is untimely and therefore it must be denied. Mathis

involved a specific application of the categorical approach under the Armed Career Criminal Act

in the wake of Johnson v. United States, 135 S. Ct. 2551 (2015). Johnson held that the residual

clause in the ACCA violated the Fifth Amendment. The Supreme Court subsequently held that

Johnson announced a new substantive rule which is to be given retroactive effect in cases on

collateral review. Welch v. United States, 136 S. Ct. 1257 (2016). As a result, cases filed within

one year of Johnson were deemed to be timely filed in accordance with 28 U.S.C. § 2255(f)(3).2


2
  A motion filed under 28 U.S.C. § 2255 is subject to a one-year limitations period that runs
from:

    (1) the date on which the judgment of conviction becomes final;

                                                  2
         Case 2:07-cr-00387-DSC Document 460 Filed 09/29/20 Page 3 of 5


       Notwithstanding the Supreme Court's holdings in Johnson and Welsh, defendant is not

entitled to relief and his sentence remains valid. Johnson held that an identical residual clause

defining a "violent felony" under the Armed Career Criminal Act ("ACCA") was void for

vagueness and violated the Due Process Clause. Defendant's constitutional challenge arises

under the United States Sentencing Guidelines.

       A challenge to the residual clause in the Guidelines made its way to the Supreme Court in

Beckles v. United States, 137 S. Ct. 886 (2017). There, the defendant had been sentenced as

career offender under the advisory Guidelines. Id. at 890. The Court directly held that

"[b]ecause they merely guide the district courts' discretion, the Guidelines are not amenable to a

vagueness challenge." Id. at 894. Consequently, "the advisory Sentencing Guidelines are not

subject to a vagueness challenge under the Due Process Clause and [] § 4B1.2(a)'s residual

clause is not void for vagueness." Id. at 895. The Court limited its holding to the advisory

Guidelines and by implication left open whether the right recognized in Johnson applies to the

sentences handed down under the mandatory Guidelines. Id. at 890, 903 n.4 (Thomas, J.;

Sotomayor, J. concurring).

       In United States v. Green, the United States Court of Appeals for the Third Circuit

considered whether a § 2255 motion filed within one year of the Court's decision in Johnson




   (2) the date on which the impediment to making a motion created by governmental action in
       violation of the Constitution or laws of the United States is removed, if the movant was
       prevented from making a motion by such governmental action;

   (3) the date on which the right asserted was initially recognized by the Supreme Court, if that
       right has been newly recognized by the Supreme Court and made retroactively applicable
       to cases on collateral review; or

   (4) the date on which the facts supporting the claim or claims presented could have been
       discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).
                                                 3
         Case 2:07-cr-00387-DSC Document 460 Filed 09/29/20 Page 4 of 5


presented a timely filed motion pursuant to 28 U.S.C. § 2255(f)(3). 898 F.3d 315 (3d Cir. 2018).

There, the defendant had been sentenced as a career offender under the then-mandatory

Guidelines. His status as a career offender was based in part on the residual clause in § 4B1.2's

definition of a crime of violence. Id. at 316-17. He contended that because the residual clauses

in the ACCA and the mandatory Guidelines were identical, applying Johnson's holding to the

mandatory Guidelines was nothing more than a natural extension of the principles leading to the

invalidation of the clause under the ACCA. Id. at 320. And from his perspective the Supreme

Court already had recognized the application of those principles to the mandatory Guidelines by

limiting its holding in Beckles to the advisory Guidelines. Id. at 320-21.

       In Green, the government countered "that if [the] question has been expressly left open

by the Supreme Court [in Beckles], by definition it has not been 'recognized by the Supreme

Court.'" Id. at 321. And because the right has not been recognized, the government maintained

that the one-year limitations period for a § 2255 motion seeking to challenge the residual clause

used during the mandatory Guidelines regime had not been restarted by Johnson. Id.

       After considering the import of both Johnson and Beckles, the court in Green opined:

   Johnson's holding as to the residual clause in the ACCA created a right only as to the
   ACCA, and not a broader right that applied to all similarly worded residual clauses, such
   as that found in the advisory Sentencing Guidelines. The Supreme Court in Johnson
   recognized a right to not be sentenced under a statute that "fixed—in an impermissibly
   vague way—a higher range of sentences for certain defendants." Beckles, 137 S. Ct. at
   892. It [said] nothing about a parallel right to not be sentenced under Sentencing
   Guidelines, whether advisory or mandatory.

Green, 898 F.3d at 831. And because the Supreme Court has not recognized the right to

challenge the residual clause in the Guideline's definition of a crime of violence for vagueness,

Green could not rely on 28 U.S.C. § 2255(f)(3) to restart his applicable statute of limitations

period. In other words, "Green's motion [was] untimely in light of the plain language of 28

U.S.C. § 2255(f)(3) and the Supreme Court’s indication in Beckles that it remains an open


                                                 4
         Case 2:07-cr-00387-DSC Document 460 Filed 09/29/20 Page 5 of 5


question whether the mandatory Sentencing Guidelines can be subject to vagueness challenges."

Id. at 322-23.

       The holding in Green is binding on this court.3 Neither Johnson nor Mathis restarted the

one-year window in which to file a motion under § 2255 predicated on the career offender

provisions in § 4B1.1. Green, 898 F.3d at 831; see also, United States v. Carter, Opinion and

Order of July 13, 2017, 2:06cr388 at Doc. No. 76 ("Moreover, Mathis does not represent a

newly recognized right made retroactive on collateral review, and does not restart the limitations

period.") (collecting cases) (Ambrose, J.). As a result, defendant/movant's pending § 2255

motion must be denied as untimely filed.

       In short, defendant was sentenced on August 6, 2009. The one-year limitations period to

file a § 2255 motion expired long ago. Consequently, defendant's motion properly has been

denied because it was filed in an untimely manner.




                                             s/David Stewart Cercone
                                             David Stewart Cercone
                                             Senior United States District Judge


cc:    Adam N. Hallowell, AUSA

       (Via CM/ECF Electronic Mail)

       Anthony T. Frederick
       09659-068
       FCI Fort Dix
       P.O. Box 2000
       Fort Dix, NJ 08640

       (United States Postal Service).


3
 The Third Circuit has denied rehearing and rehearing en banc in Green. The Supreme Court
has declined to hearing the case pursuant to a petition for writ of certiorari.

                                                5
